Exhibit 10.31.2
AVERY DENNISON CORPORATION
2005 EXECUTIVE VARIABLE DEFERRED RETIREMENT PLAN
AMENDED AND RESTATED
ARTICLE 1
PURPOSE
     The 2005 Executive Variable Deferred Retirement Plan (“Plan”) adopted by
Avery Dennison Corporation, a Delaware corporation (the “Company”) on behalf of
itself and its participating Subsidiaries, originally effective as of
December 1, 2004, is hereby amended and restated effective as of January 1,
2008, to comply with Internal Revenue Code Section 409A and applicable
authorities promulgated thereunder. The Plan is a deferred compensation plan for
Eligible Executives employed by the Company and its Participating Subsidiaries.
All vested deferred compensation account balances as of November 30, 2004,
grandfathered under the Code Section 409A transition rules, shall be governed by
prior deferred compensation plan documents and no subsequent amendment shall
apply to such grandfathered amounts. All amounts deferred, contributed or which
became vested on or after December 1, 2004 shall be subject to the provisions of
this amended and restated Plan. The Plan is intended, and shall be interpreted
in all respects, to comply with the provisions of Code Section 409A and those
provisions of the Employee Retirement Income Security Act of 1974, as amended,
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”
ARTICLE 2
DEFINITIONS AND CERTAIN PROVISIONS
     2.1 Account(s). “Account” or “Accounts” means the bookkeeping account(s)
established for record keeping purposes for a Participant pursuant to
Section 6.1, which shall include one or more Deferral Accounts, a Company
Contributions Account, any Special Unit Accounts and/or Stock Unit Account which
may be established for the Participant by the Company.
     2.2 Administrator. “Administrator” means the administrator appointed by the
Committee to handle the day-to-day administration of the Plan pursuant to
Article 9.
     2.3 Allocation Election. “Allocation Election” means the form or electronic
communication by which a Participant elects the Declared Rate(s) to be credited
as notional earnings or losses to such Participant’s Account.
     2.4 Annual Base Salary. “Annual Base Salary” means an Eligible Employee’s
annual salary at the time of deferral, or any other subsequent date as
determined by the Administrator in its discretion, before reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company. For Eligible Employees who are sales
representatives for the Company, Annual Base Salary (solely for the purpose of
computing the maximum deferral amount under Section 4.3) shall include any
commissions earned by such Eligible Employee.
     2.5 Annual Deferral. “Annual Deferral” means the amount of Annual Base
Salary and/or Bonus that the Participant elects to defer under the Plan for a
Plan Year.
     2.6 Beneficiary. “Beneficiary” means the person or persons or entity
designated as such by a Participant pursuant to Article 8.
     2.7 Benefit. “Benefit” means any benefit provided under the terms of the
Plan.
     2.8 Bonus. “Bonus” means the bonus to which the Participant is entitled
from the Company under any bonus plan or incentive program specified by the
Administrator, including any annual bonus plan or long-term incentive plan,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.
     2.9 Change of Control. “Change of Control” means “a change in the ownership
or effective control,” or in “the ownership of a substantial portion of the
assets of” the Company (but not a Participating Subsidiary, except as provided
under Article 10), within the meaning of Code Section 409A and shall include any
of the following events as such concepts are interpreted under Code
Section 409A:
          (a) the date on which a majority of members of the Company’s Board of
Directors is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election; or
          (b) the acquisition, by any one person, or by persons acting as a
group, or by a corporation owned by a group of persons that has entered into a
merger, acquisition, consolidation, purchase, stock acquisition, asset
acquisition, or similar business transaction with the Company, of:

1



--------------------------------------------------------------------------------



 



          (i) ownership of stock of the Company, that, together with any stock
previously held by such person or group, constitutes more than fifty percent
(50%) of either (i) the total fair market value, or (ii) the total voting power
of the stock of the Company;
          (ii) ownership of stock of the Company possessing thirty percent (30%)
or more of the total voting power of the Company, during the twelve-month period
ending on the date of such acquisition; or
          (iii) assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition,
during the twelve-month period ending on the date of such acquisition; provided,
however, that any transfer of assets to a related person as defined under Code
Section 409A shall not constitute a Change of Control.
     2.10 Code. “Code” means the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities.
     2.11 Committee. “Committee” means the deferred compensation plans
administrative committee appointed to administer the Plan pursuant to Article 9.
     2.12 Company. “Company” means Avery Dennison Corporation, a Delaware
corporation, acting on behalf of itself and its Participating Subsidiaries, as
the context may require.
     2.13 Company Contributions. “Company Contributions” means discretionary
Matching Contributions or Special Unit Contributions made by the Employer on
behalf of the Participant pursuant to Article 5.
     2.14 Company Contributions Account. “Company Contributions Account” means
an Account established to hold discretionary Matching Contributions pursuant to
Sections 5.1 and 6.1.
     2.15 Declared Rate. “Declared Rate” means the notional rates of return
(which may be positive or negative) of the individual investment options
selected by a Participant for such Participant’s Account, as referred to in
Article 6.
     2.16 Deferral Account. “Deferral Account” means an Account established to
hold Annual Deferrals pursuant to Sections 4.1 and 6.1.
     2.17 Disability Benefit. “Disability Benefit” means the Benefit payable to
a Participant in accordance with Section 7.4 after the Participant has become
Disabled.
     2.18 Disability or Disabled. “Disability or Disabled” shall be interpreted
in accord with the requirements of Code Section 409A and shall mean, in the case
of a Participant, that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, or (ii) is,
by reason of any medically determinable physical or mental impairment, which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Employees.
     2.19 Distribution. “Distribution” means any payment to a Participant or
Beneficiary according to the terms of this Plan.
     2.20 Early Termination Benefit. “Early Termination Benefit” means the
lump-sum amount payable to a Participant who ceases to be an Employee pursuant
to the provisions of Section 7.2 or 7.3.
     2.21 Eligible Employee. “Eligible Employee” means an Employee who is (i) a
member of a select group of management, or a highly compensated employee, and
(ii) who meets the annually indexed salary requirement and/or such other
eligibility requirements as may be established by the Committee.
     2.22 Employee. “Employee” means any person employed by the Company or a
Participating Subsidiary.
     2.23 Employer. “Employer” means the Company or the Participating Subsidiary
that is the legal employer of the relevant Participant.
     2.24 Enrollment Period. “Enrollment Period” means the period(s) designated
for a particular Plan Year by the Administrator for enrollments.
     2.25 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, as interpreted by applicable authorities.
     2.26 Matching Contributions. “Matching Contributions” means contributions
made by the Employer on behalf of a Participant pursuant to Section 5.1.
     2.27 Participant. “Participant” means an Eligible Employee who has filed a
completed and executed Participation Election Form with the Administrator, and
who is participating in the Plan in accordance with the provisions of Articles 3
and 4.
     2.28 Participating Subsidiary. “Participating Subsidiary” means a
subsidiary corporation the majority of the outstanding stock of which is owned,
directly or indirectly by the Company.

2



--------------------------------------------------------------------------------



 



     2.29 Participation Election. “Participation Election” means the commitment
to make a deferral under the Plan, submitted by the Participant to the
Administrator pursuant to Articles 3 and 4 of the Plan. The Participant Election
may take the form of an electronic communication followed by appropriate
confirmation according to procedures established by the Administrator.
     2.30 Plan. “Plan” means this 2005 Executive Variable Deferred Retirement
Plan, a non-qualified elective deferred compensation plan, as the same may be
amended from time to time.
     2.31 Plan Year. “Plan Year” means the calendar year.
     2.32 Settlement Date. “Settlement Date” means the date by which a lump-sum
payment shall be made or the date by which installment payments shall commence
under the Plan. Unless otherwise specified, the Settlement Date shall be as soon
as practicable after, but in all events no later than ninety (90) days
following, the Valuation Date. In the case of a Participant’s death, the
Administrator shall be provided with the documentation reasonably necessary to
establish the fact of the Participant’s death. Notwithstanding the foregoing or
any other provision of the Plan, in the event that a Participant is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of a corporation, any stock of which is publicly traded on an
established securities market, the Settlement Date with respect to payments
triggered by Termination of Employment (other than be reason of death or
Disability) or Change in Control shall be paid only after the earlier of (i) the
last day of the sixth (6th) complete calendar month following the Participant’s
Termination of Employment, or (ii) the Participant’s death, consistent with the
provisions of Code Section 409A. Any payments delayed by reason of the preceding
sentence shall be caught up and paid in a single lump-sum on the first day such
payments are permissible consistent with the application of Code Section 409A.
     2.33 Special Unit Contribution. “Special Unit Contribution” means a
contribution made by the Employer on behalf of a Participant pursuant to
Section 5.2.
     2.34 Special Unit Account. “Special Unit Account” means an Account created
to hold a Special Unit Contribution pursuant to Sections 5.2 and 6.1.
     2.35 Special Unit Award Agreement. “Special Unit Award Agreement” means the
agreement between the Participant and the Company specifying the terms of a
Special Unit Contribution including the vesting schedule and payout elections
applicable to such Special Unit Contribution. The Special Unit Award Agreement
may take the form of an electronic communication followed by appropriate
confirmation according to procedures established by the Administrator.
     2.36 Stock Unit Contribution. “Stock Unit Contribution” means a
contribution made by the Company on behalf of a Participant pursuant to
Section 5.3.
     2.37 Stock Unit Account. “Stock Unit Account” means an Account created to
hold all Stock Unit Contribution on behalf of a single Participant pursuant to
Sections 5.3 and 6.1.
     2.38 Stock Unit Award Agreement. “Stock Unit Award Agreement” means a
Performance Unit Agreement or such other agreement between a Participant and the
Company specifying the terms of a Stock Unit Contribution. The Stock Unit Award
Agreement may take the form of an electronic communication followed by
appropriate confirmation according to procedures established by the
Administrator.
     2.39 Survivor Benefit. “Survivor Benefit” means those Plan Benefits that
become payable upon the death of a Participant pursuant to Section 7.5.
     2.40 Termination of Employment. “Termination of Employment” means the
cessation of a Participant’s employment with the Employer for any reason,
whether voluntary or involuntary, including by reason of retirement, Disability
or death. For purpose of the preceding sentence, Termination of Employment shall
be interpreted consistent with the requirements of Code Section 409A for
“separation from service”.
     2.41 Valuation Date. “Valuation Date” means the date on which the Account
is valued for Distribution purposes. This date shall be the last day of the
month in which an event occurs that triggers a Benefit payment.
     2.42 Years of Participation. “Years of Participation” means the cumulative
consecutive years of participation in this Plan or in any other nonqualified
deferred compensation plan sponsored by the Company, as determined in the
complete and sole discretion of the Administrator.
ARTICLE 3
PARTICIPATION
     3.1 Participation. The Administrator shall notify Eligible Employees
generally not less than thirty (30) days (or such lesser period as may be
practicable under the circumstances) prior to any deadline for filing a
Participation Election Form. An Eligible Employee must submit a Participant
Election during the Enrollment Period established by the Administrator to become
a Participant.

3



--------------------------------------------------------------------------------



 



     3.2 Participation Election. An Eligible Employee shall become a Participant
in the Plan no later than the first day of the Plan Year coincident with or
beginning after the date the Employee is designated as an Eligible Employee,
provided such Employee has filed a Participant Election with the Administrator.
To be effective, the Eligible Employee must submit the Participant Election
during an Enrollment Period or any other such time as determined by the
Administrator. The Administrator may establish a special Enrollment Period
during a Plan Year within thirty (30) days after an Eligible Executive first
becomes eligible to participate in the Plan (if the Eligible Employee is not
already a participant in any plan that is aggregated with this Plan for purposes
of Code Section 409A), to allow deferrals by such newly Eligible Employee of
amounts earned during the balance of such Plan Year.
     3.3 Continuation of Participation. A Participant who has elected to
participate in the Plan by submitting a Participant Election shall continue as a
Participant until all Benefits payable to or on behalf of the Participant under
the Plan have been distributed. In the event a Participant becomes ineligible to
continue participation in the Plan, but has not experienced a Termination of
Employment, no further Annual Deferrals or Company Contributions shall be made
by or on behalf of the Participant but the Participant’s Accounts shall be held
and administered in accordance with the Plan until such time as the
Participant’s Accounts have been completely distributed.
ARTICLE 4
PARTICIPANT DEFERRALS
     4.1 Annual Deferral. On the Participation Election Form, and subject to the
restrictions set forth herein, an Eligible Employee shall designate the amount
of Annual Base Salary and Bonus to be deferred for the following Plan Year or
Bonus performance period, or such other period as the Committee may determine,
provided that any deferral election shall be made no later than the last day of
the calendar year preceding the calendar year (or, in the case of a new
Participant, the thirtieth (30 th ) day following initial eligibility for the
remaining portion of the Plan Year) in which the services are performed for
which such Annual Base Salary or Bonus are earned; except and provided further
that, to the extent allowed by Code Section 409A, the Committee may allow
deferral elections to be made or revised no later than six (6) months before the
end of the performance period solely with respect to any “performance-based
compensation” as defined in Code Section 409A that is based on services
performed over a period of at least twelve (12) months. For this purpose, the
Committee shall determine, in its complete and sole discretion, whether any
Bonus qualifies as “performance-based compensation” as defined under Code
Section 409A.
     4.2 Minimum Deferral. The minimum amount of Annual Deferral that may be
deferred shall be two percent (2%) of a Participant’s Annual Base Salary.
     4.3 Maximum Deferral. The standard maximum amount of Annual Deferral that
may be deferred shall be seventy-five percent (75%) of a Participant’s Annual
Base Salary and one hundred percent (100%) of a Participant’s Bonus; provided
that, with the approval of the Administrator, Participants may defer up to one
hundred percent (100%) of their Annual Base Salary, less applicable
withholdings. Notwithstanding the foregoing, the Committee may further limit the
maximum or the minimum amount of deferrals by any Participant or group of
Participants in its sole discretion.
ARTICLE 5
DISCRETIONARY COMPANY CONTRIBUTIONS
     5.1 Discretionary Matching Contributions. The Employer, in its sole
discretion, may credit to selected Participants’ Accounts a discretionary amount
or match of an Annual Deferral in any amount determined by the Company. Matching
Contributions shall be made in the complete and sole discretion of the Company
and no Participant or Eligible Employee shall have the right to receive any
Matching Contribution regardless of whether Matching Contributions are made on
behalf of other Participants. Matching Contributions shall vest at the time
specified by the Company.
     5.2 Special Unit Contributions. The Employer, in its complete and sole
discretion, may credit an amount to the Plan on behalf of an existing
Participant or a newly Eligible Employee as a special bonus award or a deferred
signing bonus (a “Special Unit Contribution”). Such amounts shall be granted
pursuant to a Special Unit Award Agreement which shall specify the period over
which such Special Unit Contribution shall vest. The Participant may be granted
an election with respect to the time and form of payment of a Special Unit
Contribution during the thirty (30) day period following the grant of a Special
Unit Contribution if such Contribution is subject to a substantial risk of
forfeiture for a minimum of twelve (12) months after the end of such election
period (i.e., 13 months after the grant date), or as otherwise permitted under
Code Section 409A.
     5.3 Stock Unit Contributions. A Participant may be credited an amount under
the Plan as a hypothetical stock contribution (a “Stock Unit Contribution”), for
example, pursuant to a Performance Unit Award under the

4



--------------------------------------------------------------------------------



 



Company-sponsored Employee Stock Option and Incentive Plan or any successor plan
or similar plan, as determined by the Company in its complete and sole
discretion, and as evidenced by a Stock Unit Award Agreement. The Stock Unit
Award Agreement may specify that such award is to be contributed to this Plan or
the Participant may be granted an election with respect to such an award to
defer such phantom stock unit award into this Plan within the thirty (30) day
period following grant of the award but only if such stock unit award is subject
to a substantial risk of forfeiture for a minimum of twelve (12) months after
the end of such election period (i.e., 13 months after the grant date), or as
otherwise permitted under Code Section 409A.
ARTICLE 6
ACCOUNTS AND INVESTMENT OPTIONS
     6.1 Accounts. Solely for record keeping purposes, the Company shall
maintain up to five (5) Deferral Accounts under the Plan for each Participant.
Annual Deferrals shall be credited by the Employer to the Participant’s Deferral
Account at the time such amounts would otherwise have been paid to the
Participant. The Company shall also maintain a Company Contributions Account for
each Participant which shall be credited with any Matching Contributions made on
behalf of such Participant pursuant to Section 5.1, as directed by the Company.
In addition to Deferral Accounts and Company Contribution Accounts, separate
Special Unit Accounts shall be maintained for each Special Unit Contribution and
a separate Stock Unit Account shall be maintained for all Stock Unit
Contributions made to the Plan on behalf of a Participant, if any, as directed
by the Company. All of a Participant’s Accounts, except the Stock Unit Account,
shall be credited (and compounded daily) with a notional rate of return
(positive or negative) based on the Declared Rate(s) elected by the Participant
under Section 6.2. Stock Unit Accounts shall be credited as provided in Section
6.4.
     6.2 Participant Election of Declared Rates. The crediting rate on amounts
in a Participant’s Account shall be based on the Participant’s choice among the
investment alternatives made available from time to time by the Committee. The
Administrator shall establish a procedure by which a Participant may make an
Allocation Election among any combination of Declared Rates in one percent (1%)
increments up to one hundred percent (100%) and may change the Declared Rate(s)
at least once per week with such change(s) effective as of the first day of the
next following week. Such investment elections may apply to future deferrals
and/or to the existing Account balances, as indicated by the Participant.
Notwithstanding the foregoing, the Company shall have no obligation to set aside
or invest funds as directed by the Participant and, if the Company elects to
invest funds as directed by the Participant, the Participant shall have no more
right to such investments than any other unsecured general creditor of the
Company.
     6.3 Declared Rates. A Participant may select from Declared Rates which may
from time to time be established under the Plan and the number of which may be
expanded by the Committee; it being the intention that at all times Participants
will have at least nine (9) core investment fund choices comparable in focus,
type and quality to those listed on Exhibit A. The Declared Rates provide a rate
of return (positive or negative) that are based on the actual net performance of
the Declared Rate(s) selected by the Participant. The Declared Rates credited to
Participant Accounts shall be the actual net performance of the Declared Rates,
to which will be added a basis point credit, which credit (when added to the
actual net performance of the Declared Rates) will together be approximately
equivalent on average to crediting the actual gross performance of the Declared
Rates less twenty (20) basis points.
     6.4 Stock Unit Accounts. A Participant’s Stock Unit Account shall be
credited with the number of phantom shares of common stock of the Company
specified in the Stock Unit Award Agreement. Amounts credited to a Stock Unit
Account shall be distributed in kind, subject to compliance with all legal
requirements. The Committee shall administer any Stock Unit Account consistent
with the intent of the Plan to reflect a hypothetical investment in common stock
of the Company and shall have the complete and sole discretion to establish a
minimum or maximum share level and/or require the adjustment in number or
conversion of notional shares held in a Stock Unit Account to an alternative
form of security as appropriate to accomplish the intent of the Plan to treat
such notional stock units similarly to actual shares of Company common stock.
Prior to distribution, Participants shall have no rights as shareholders with
respect to amounts credited to a Stock Unit Account except that Participants
shall be entitled to be credited with dividend equivalents on vested awards or
otherwise as provided under the terms of the Stock Unit Award Agreement. Such
dividend equivalents shall be considered current earnings on the Stock Unit
Account and shall be credited in the form of additional share units to the Stock
Account based on the value of Company stock as of the date dividends are paid to
shareholders of the Company.
     6.5 Valuation of Accounts. The value of an Account as of any date shall
equal the amounts theretofore credited or debited to such Account, plus the
deemed earnings or losses of such Account in accordance with this Article 6
through the day immediately preceding such date.

5



--------------------------------------------------------------------------------



 



     6.6 Vesting. A Participant shall be one hundred percent (100%) vested at
all times in amounts credited to the Participant’s Deferral Accounts. Amounts
credited to a Participant’s Company Contributions Account or Special Unit
Account shall vest as specified by the Company or in the Special Award
Agreement. Amounts credited to a Participant’s Stock Unit Account shall vest as
provided under the applicable Stock Unit Award Agreement for such Stock Unit
Contribution.
     6.7 Statement of Accounts. The Administrator (or an agent thereof) shall
provide to each Participant periodic statements or on-line access to information
setting forth the Participant’s deferrals, Declared Rate(s) (credits or debits),
Distributions and Account balance.
     6.8 Errors in Benefit Statements, Deferrals, Distributions or
Administration. In the event an error is made in a benefit statement, such error
shall be corrected on the next benefit statement following the date such error
is discovered. In the event of an error in the amount of a Participant’s
deferral, immediately upon the discovery of such error, if possible, the next
deferral of such Participant shall be adjusted upward or downward to correct
such prior error subject to compliance with permissible corrections procedures
established under Code Section 409A. In the event of an error in a Distribution,
the applicable Participant’s Account shall, immediately upon the discovery of
such error, be adjusted to reflect such under or over payment and, if possible,
the next Distribution to such Participant shall be adjusted upward or downward
to correct such prior error subject to compliance with permissible corrections
procedures established under Code Section 409A. If the remaining balance of a
Participant’s Account is insufficient to cover an erroneous overpayment to such
Participant, the Company may, at its discretion, offset other amounts payable to
the Participant from the Company to the extent permitted under all applicable
laws, to recoup the amount of such overpayment(s). It is the intent of the
Company that the Plan be interpreted and administered to comply in all respects
with Code Section 409A. However, Participants and/or their Beneficiaries shall
be responsible for any and all taxes resulting from participation in the Plan,
and the Company shall have no liability to the Participant or any Beneficiary in
the event any taxes or excise taxes may ultimately be determined to be
applicable to any deferral, contribution, vesting event or Distribution under
the Plan.
ARTICLE 7
BENEFITS
     7.1 Normal Benefit Distribution Election.
          (a) Initial Election. At the time of entering the Plan or, if later,
on or before December 31, 2008, Participants shall designate the time and form
of distributions of amounts credited to their Accounts, from among the
distribution alternatives specified herein. A Participant may establish up to
five (5) Deferral Accounts with different payout elections. Thereafter, at the
time of making an Annual Deferral election under the Plan, the Participant shall
designate the time and form of Distribution of deferrals made pursuant to such
election by directing such deferrals to one or more existing Accounts or by
establishing one or more new Accounts with new payout elections. A Participant
shall have no more than five (5) Deferral Accounts in existence at any one time
under the Plan. A Participant may elect to make additional deferrals into an
existing Account in a subsequent Plan Year but may only make a new distribution
election for such Account in accordance with the change in elections provisions
specified in Section 7.1(b). If deferrals are directed to an Account which is in
payout status, such deferrals shall be paid out over the remaining installment
period commencing with the calendar year following the year in which the
deferral is credited to the Account. At the time of entering the Plan or, if
later, on or before December 31, 2008, Participants shall designate the time and
form of distributions of amounts credited to their Company Contributions
Accounts. The time and form of payment of a Special Unit Account shall be
specified in the Special Unit Award Agreement or elected within the first thirty
(30) days following the award of such Special Unit Contribution as provided in
Section 5.2. All of a Participant’s Stock Unit Accounts shall be paid in a
single lump-sum on the Settlement Date next following the Participant’s
Termination of Employment for any reason unless preceded by a Change in Control
as specified in Section 7.6, subject to compliance with all applicable laws.
          (b) Modification of Election. A distribution election with respect to
an existing Account under the Plan may only be changed under the terms and
conditions specified by the Committee in compliance with Code Section 409A.
After December 31, 2008, except as expressly provided in this Article 7, no
acceleration of a distribution is permitted and a subsequent election that
delays payment or changes the form of payment shall be permitted if and only if
all of the following requirements are met:
               (i) the new election does not take effect until at least twelve
(12) months after the date on which the new election is made;

6



--------------------------------------------------------------------------------



 



               (ii) in the case of payments made on account of Termination of
Employment (other than by reason of death or Disability), Change in Control, or
a scheduled date, the new election delays payment for at least five (5) years
from the date that payment would otherwise have been made, absent the new
election; and
               (iii) in the case of payments made according to a scheduled date,
the new election is made not less than twelve (12) months before the date on
which payment would have been made (or, in the case of installment payments, the
first installment payment would have been made) absent the new election.
     For purposes of application of the above change limitations, distribution
elections shall be made on an Account by Account basis and installment payments
from a single Account shall be treated as a single payment. Changes complying
with the requirements of this Section 7.1(b) may be made any number of times
with respect to the same Account but in no event may any change delay the
distribution of benefits payable from any Account beyond the date the
Participant attains (or a deceased Participant would have attained) age
eighty-five (85). No changes shall be made to the timing or form of distribution
of a Stock Unit Account unless specifically approved by the Committee. Election
changes made pursuant to this Section 7.1(b) shall be made in accordance with
rules established by the Committee, and shall comply with all applicable
requirements of Code Section 409A and applicable authorities.
     7.2 Benefit Distribution Alternatives. The Participant shall be entitled to
select the time and form of payment of Distributions from a particular Account
from among the following alternatives set forth below. Benefits shall be paid
according to the Participant’s distribution elections unless such distribution
election is superseded by an alternative distribution event such as death,
Disability, Unforeseeable Emergency, early Termination of Employment, or Change
in Control, as specified in this Article 7. No distribution alternatives shall
apply to a Stock Unit Account, which shall be payable only in the form of a
single lump-sum on the Settlement Date next following Termination of Employment
for any reason unless preceded by Change in Control as specified in Section 7.6.
          (a) Form of Distribution. The available forms of payment from each of
the Participant‘s Accounts (other than a Stock Unit Account) shall be as
follows:
          (i) Lump-Sum. One lump-sum payment.
          (ii) Installment Payments. Monthly installments of principal and
interest payable over a period of any number of years up to twenty (20), but in
no event ending later than the date on which the Participant shall attain age
eighty-five (85). Installment payments shall be calculated on an annual basis
but paid during the Plan Year at approximately monthly intervals as may be
determined by the Committee, provided that such intervals shall not be less
frequent than quarterly, except in the final year of payments when only one
installment shall be made in January of such final Plan Year. Installment
payments shall be based on the Participant’s vested Account balance at the
beginning of the payment period and shall be recalculated annually by dividing
the Participant’s vested Account balance as of the last day of the Plan Year by
the number of remaining years in the payment period based on the Participant’s
retirement payment election. Accounts shall continue to be credited during the
payment period based on the Participant’s choice among Declared Rates as
provided in Article 6. In the event that any amounts credited to a Participant’s
Account vest after the end of the installment period, such amounts shall be paid
in a single lump-sum on the Settlement Date next following the Participant’s
Termination of Employment. Notwithstanding the foregoing, an installment payout
election shall not be available prior to the date that the Participant shall
have completed five (5) Years of Participation.
          (iii) Small Benefit Exception. Notwithstanding the foregoing, in the
event that the total balance payable from all of a Participant’s Accounts under
this Plan (and any other plans aggregated with this Plan for purposes of Code
Section 409A) is less than the applicable dollar amount under Code
Section 402(g)(1)(B) for the calendar year of payment, the Administrator shall
have the discretion to pay all of the Participant’s benefits under the Plan (and
such other aggregated plans) in the form of a single lump-sum, at any time,
subject to compliance with Treasury Regulation Section 1.409A-3(j)(4)(v), as may
be further revised or amended.
If no election is made regarding the form of benefits from a particular Account,
benefits from that Account shall be paid in a single lump-sum.
          (b) Commencement of Payment of Benefits. The available commencement
dates for payment from a Participant’s Accounts (other than a Stock Unit
Account) are as follows:
          (i) Upon the Settlement Date next following Termination of Employment;
          (ii) In January of any specified Plan Year (without regard to
Termination of Employment, except as provided in Section 7.3); or
          (iii) Upon the earlier of January of a specified Plan Year or the
Settlement Date next following Termination of Employment.
If a Participant does not elect a commencement date for benefits from a
particular Account, benefits from such Account shall commence on the Settlement
Date next following the Participant’s Termination of Employment.

7



--------------------------------------------------------------------------------



 



     7.3 Early Termination Benefit. In the event of a Participant’s Termination
of Employment for any reason other than death, Disability, or prior to
completion of five (5) Years of Participation, the Participant shall receive an
Early Termination Benefit equal to the outstanding vested balance of each of the
Participant’s Accounts, credited with notional earnings as provided in
Article 6, payable in the form of a single lump-sum distribution on the
Settlement Date next following such early Termination of Employment. The
Participant shall be entitled to no further Benefits under this Plan.
     7.4 Disability Benefit. In the event of a Participant’s Disability prior to
complete distribution of all of the Participant’s Accounts, the Participant
shall receive a Disability Benefit equal to the outstanding vested balance of
each of the Participant’s Accounts, credited with notional earnings as provided
in Article 6, payable in the form of a single lump-sum Distribution on the last
day of the fifteenth (15 th ) month commencing after the month in which such
Disability occurs, unless the Participant makes a timely election under
Section 7.1(b), during the first three (3) months following Disability, to delay
commencement of a particular Account by a minimum of five (5) years and to
receive the benefits in January of a later Plan Year, in the form of a single
lump-sum or over a period of up to twenty (20) years. Notwithstanding the
foregoing, no delay in distribution shall be available for a Stock Account which
shall be paid on the Settlement Date next following Termination of Employment by
reason of Disability.
     7.5 Survivor Benefits. In the event of a Participant’s death prior to
complete distribution of all of the Participant’s Accounts, the Participant’s
Beneficiary shall receive a Survivor Benefit equal to the outstanding vested
balance of each of the Participant’s Accounts, credited with notional earnings
as provided in Article 6, payable in the form of a single lump-sum Distribution
on the last day of the fifteenth (15 th ) month commencing after the month in
which the Participant’s death occurs, unless the Beneficiary makes a timely
election during the first three (3) months following the Participant’s death,
which is in compliance with Code Section 409A, to delay commencement of a
particular Account by a minimum of five (5) years and to receive the benefits in
January of a later Plan Year, in the form of a single lump-sum or over a period
of up to twenty (20) years. Notwithstanding the foregoing, no delay in
distribution shall be available for a Stock Account which shall be paid on the
Settlement Date following death.
     7.6 Change of Control or other Benefit. In the event a Change in Control
occurs before a Participant’s Account has been fully distributed, the
Participant shall receive an amount equal to the balance of the Account,
credited with notional earnings as provided in Article 6, payable in the form of
a single lump-sum distribution on the last day of the fifteenth (15 th ) month
commencing after the month in which such Change in Control occurs, unless the
Participant makes a timely election under Section 7.1(b), during the first three
(3) months following such Change in Control, to delay commencement of a
particular Account by a minimum of five (5) years and to receive the benefits in
January of a later Plan Year, in the form of a single lump-sum or over a period
of up to twenty (20) years, except that with respect to a Stock Account, any
delayed distribution must be paid in the form of a single lump-sum.
     7.7 Unforeseeable Emergency. Upon a finding by the Committee that the
Participant has suffered a Unforeseeable Emergency, subject to compliance with
Code Section 409A, the Administrator may at the request of the Participant,
approve cessation of current deferrals or accelerate distribution of benefits
under the Plan in the amount reasonably necessary to alleviate such financial
hardship. The amount distributed pursuant to this Section 7.7 with respect to an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
ARTICLE 8
BENEFICIARY DESIGNATION
     Each Participant and Beneficiary shall have the right, at any time, to
designate any person or persons as Beneficiary or Beneficiaries to whom payment
under this Plan shall be made in the event of death of the Participant or
Beneficiary, as the case may be, prior to complete distribution of the
Participant’s Benefits due under the Plan. Each Beneficiary designation shall
become effective only when filed in writing with the Administrator during the
Participant’s or Beneficiary’s lifetime, as the case may be, on a form
prescribed by the Administrator.
     The filing of a new Beneficiary designation form by a Participant will
cancel and revoke all Beneficiary designations previously filed by such
Participant.
     If a Participant or Beneficiary, as the case may be, fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant or Beneficiary, as the case may be, or die prior to complete
distribution of the Participant’s Benefits, then the Administrator shall direct
the distribution of such Benefits to the estate of the Participant or
Beneficiary, as the case may be.

8



--------------------------------------------------------------------------------



 



ARTICLE 9
ADMINISTRATION OF THE PLAN
     9.1 Committee. A Committee consisting of three (3) or more members shall be
appointed by the Company’s Chief Executive Officer to administer the Plan, which
shall have the exclusive right and full discretion (i) to appoint agents and
service providers to act on its behalf, (ii) to interpret the Plan, (iii) to
decide any and all matters arising hereunder (including the right to remedy
possible ambiguities, inconsistencies, or admissions), (iv) to make, amend and
rescind such rules and procedures as it deems necessary for the proper
administration of the Plan and (v) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby, subject
to the provisions of this Article 9. All decisions of the Committee shall be by
vote of at least a majority of its members. Members of the Committee shall be
eligible to participate in the Plan while serving as members of the Committee,
but a member of the Committee shall not vote or act upon any matter that relates
solely to such member’s interest in the Plan as a Participant. The current
members of the Committee are the Chief Executive Officer; the Chief Financial
Officer; the Senior Vice President, Human Resources; the Senior Vice President
and General Counsel; the Vice President and Treasurer; the Vice President,
Compensation and Benefits; the Vice President, Associate General Counsel and
Assistant Secretary; the Vice President, Global Finance; the Manager, Corporate
Finance and Investments, and the Director, Financial Reporting at the Company’s
Miller Corporate Center. The Committee has designated the Vice President,
Compensation and Benefits as the Administrator to carry out the day-to-day
administration of the Plan. No member of the Committee or any other agent
thereof including the Administrator shall be liable for any determination,
decision, or action made in good faith with respect to the Plan. The Company
shall indemnify and hold harmless the members of the Committee and the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.
     9.2 Claims Procedure. Any Participant, former Participant or Beneficiary
may file a written claim with the Administrator setting forth the nature of the
Benefit claimed, the amount thereof, and the basis for claiming entitlement to
such Benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety
(90) day period. If additional information is necessary to make a determination
on a claim, the claimant shall be advised of the need for such additional
information within forty-five (45) days after the date of the claim. The
claimant shall have up to one hundred and eighty (180) days to supplement the
claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for Benefits that is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim and shall include an explanation of the claimant’s right to pursue legal
action upon an adverse determination on review.
     9.3 Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents, information and data. The Committee shall
issue a decision not later than sixty (60) days after receipt of a request for
review from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty
(120) days after receipt of the claimant’s request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based and shall
include an explanation of the claimant’s right to pursue legal action upon an
adverse determination on review.

9



--------------------------------------------------------------------------------



 



ARTICLE 10
AMENDMENT OR TERMINATION OF PLAN
     The Chief Executive Officer, the Board of Directors of the Company, or the
Committee (at the direction of the Chief Executive Officer or the Board of
Directors) may amend the Plan; provided, however, that (i) no such amendment
shall be effective to decrease the Benefits accrued by any Participant or
Beneficiary of a deceased Participant (including, but not limited to, the rate
of earnings credited on Accounts); (ii) no such amendment shall revise the
substantive provisions of the Plan related to the calculation of Benefits
(including, without limitation, the provisions of Article 6), the minimum number
of Declared Rates or the manner or timing of payments to be made under the Plan
so as to prejudice the rights of any Participant or Beneficiary, except to the
extent required by law, and (iii) no amendment shall change the timing or form
of Distributions or otherwise violate the provisions of Code Section 409A so as
to result in the imposition of excise taxes. Notwithstanding the foregoing, the
Company shall not terminate the Plan but may, in its complete and sole
discretion, freeze the Plan and allow no further deferrals into this Plan on a
prospective basis. Notwithstanding the foregoing, the Company or any
Participating Subsidiary may accelerate distribution upon termination of the
Plan in the event of a Change in Control subject to compliance with all
requirements of Code Section 409A.
ARTICLE 11
MAINTENANCE OF ACCOUNTS
     The Company shall keep, or cause to be kept, all such books of account,
records and other data as may be necessary or advisable for the administration
of this Plan, and to reflect properly the affairs thereof, and to determine the
nature and amount of the interests of the respective Participants in each
Account. Separate Accounts or records for the respective Participants’ Accounts
shall be maintained for operational and accounting purposes, but no such Account
or record shall be considered as creating a lien of any nature whatsoever on or
as segregating any of the assets with respect to the Accounts under this Plan
from any other funds or property of the Company.
ARTICLE 12
MISCELLANEOUS
     12.1 Applicable Law. Except to the extent preempted by ERISA and applicable
substantive provisions of federal law, this Plan shall be governed and construed
in accordance with the laws of the State of California applicable to agreements
made and to be performed entirely therein.
     12.2 Exempt ERISA Plan. The Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees within the meaning of
Section 401 of ERISA, and therefore to be exempt from Parts 2, 3, and 4 of Title
I of ERISA.
     12.3 Captions. The captions of the articles, sections, and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     12.4 Employment Not Guaranteed. Nothing contained in this Plan nor any
action taken hereunder, shall be construed as a contract of employment or as
giving any Employee any right to be retained in the employ of the Company.
     12.5 Limitation. A Participant and the Participant’s Beneficiary shall
assume all risks in connection with the performance of any Declared Rate and any
decrease in value of the Accounts, and none of the Company, any of its officers,
employees, or directors, the Committee or the Administrator shall be liable or
responsible therefor.
     12.6 Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Employer, directed to the attention of the Administrator with a copy to the
Senior Vice President and General Counsel of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.
     12.7 Limits on Transfer. Other than by will, the laws of descent and
distribution, or legal or judicial process related to dissolution of marriage,
no right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or the Participant’s Beneficiary or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
alimony, liabilities or engagements, or torts of any Participant or
Participant’s Beneficiary. Any attempt to alienate, sell, transfer, assign,
pledge, garnish, attach or take any other action subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.
     12.8 Satisfaction of Claims. Payments to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full or partial satisfaction of the Participant’s and/or Beneficiary’s claims

10



--------------------------------------------------------------------------------



 



against the Company for the compensation or other amounts deferred and relating
to the Account and/or Benefits to which the payments relate.
     12.9 Tax Withholding. The Participant or Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the crediting and payment of Benefits under the Plan.
If no other arrangements are made, the Company shall have the right to deduct
from amounts otherwise credited or payable in settlement of an Account any sums
that federal, state, local or foreign tax law requires to be withheld with
respect to such credit or payment.
     12.10 Participant Cooperation. Each Participant shall cooperate with the
Employer by furnishing any and all information requested by the Administrator in
order to facilitate the payment of Benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
relevant action as may be requested by the Employer. If a Participant refuses to
so cooperate, the Employer shall have no further obligation to the Participant
under the Plan, other than payment to such Participant of the cumulative
deferrals theretofore made pursuant to this Plan. If a Participant commits
suicide during the two (2) year period beginning on the first day on which he
participates in the Plan or if the Participant makes any material misstatement
of information or nondisclosure of medical history, then no Benefits will be
payable hereunder to such Participant of the deferrals theretofore made pursuant
to this Plan, provided, that in the Committee’s sole discretion, Benefits may be
payable in an amount reduced to compensate the Employer for any loss, cost,
damage or expense suffered or incurred by the Employer as a result in any way of
any such action, misstatement or nondisclosure.
     12.11 Unfunded Status of Plan; Creation of Rabbi Trust. The Plan is
intended to constitute an “unfunded” plan of deferred compensation and
Participants shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company. The Company has established the Avery Dennison Corporation Executive
Compensation Trust (“Rabbi Trust”). The assets of the Rabbi Trust shall be
subject to the claims of the Company’s creditors. To the extent any Benefits
provided under the Plan are actually paid to a Participant or Beneficiary from
the Rabbi Trust, the Employer shall have no further obligation with respect
thereto, but to the extent not so paid, such Benefits shall remain the
obligation of, and shall be paid by, the Employer. Participants and their
Beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in or to any specific property or assets of the
Employer, nor shall they be beneficiaries of, or have any rights, claims, or
interests in any life insurance policies, annuity contracts, or the proceeds
therefrom owned or which may be acquired by the Employer (“Policies”). Apart
from the Rabbi Trust, such Policies or other assets of the Employer shall not be
held under any trust for the benefit of Participants, their Beneficiaries,
heirs, successors, or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Employer under this Plan. Any and all of
the Employer’s assets and Policies shall be, and shall remain, the general,
un-pledged, unrestricted assets of the Employer. The Employer’s obligations
under the Plan shall be merely an unfunded and unsecured promise of The Employer
to pay money in the future.
     12.12 Waiver of Stay, Extension and Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive the Company from paying all or any portion of the Benefits due
hereunder, wherever such laws may be enacted, now or at any time hereafter in
force, or which may affect the administration or performance of this Plan; and
(to the extent that it may lawfully do so) the Company hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the realization of any Benefits to which the Participants
hereunder are entitled, but will suffer and permit the realization of all such
Benefits as though no such law had been enacted. The provisions of this
Section 12.12 are not intended, however, to prevent compliance of the Plan with
the provisions of Code Section 409A.
     12.13 Validity. In the event any provision of this Plan is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of this Plan.
     12.14 Waiver of Breach. The waiver by any party of any breach of any
provision of the Plan by any other party shall not operate or be construed as a
waiver of any subsequent breach.
     12.15 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.

11



--------------------------------------------------------------------------------



 



EXHIBIT A
EVDRP DECLARED RATES

      Pacific Select Fund   Fund Manager
Money Market
  Pacific Life
Managed Bond
  Pacific Investment Management Company (PIMCO)
Equity Index
  Mercury Advisors
International Equity
  Brandes Investment Partners, L.P.
Growth LT
  Janus Capital Corporation
Small-Cap Index
  Mercury Advisors
Large-Cap Value
  Salomon Brothers
Diversified Research
  Capital Guardian
Emerging Markets
  Oppenheimer
Fixed Account
  N/A — not a managed fund
Capital Appreciation
  Frontier
Mid-Cap Value Fund
  Lazard
Core Growth
  Turner Investment Partners

12